SAWYER, J.
Action upon a street contract in. San Francisco. Without including the two married women, “the owners of the major part of the frontage of the lots and lands liable to be assessed” elected to take the work and entered into the contract to do it. This is sufficient. We also think the assignment and the evidence of assignment sufficient to support the finding on that point if the statement on motion for new trial was sufficient to present the point. But it is not, for there is no specification in the statement of either of these grounds of motion.
Judgment affirmed.
We concur: Sanderson, J.; Shafter, J.; Currey, C. J.; Rhodes, J.